ORDER
JAMES I. PECK, IV, of WEST ORANGE, who was admitted to the bar of this State in 1974, having pleaded guilty to one count of knowingly and willfully possessing child pornography in violation of 18 U.S.C.A 2252(a)(4)(B), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), JAMES I. PECK, IV, is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*5ORDERED that JAMES I. PECK, IV, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JAMES I. PECK, IV comply with Rule 1:20-20 dealing with suspended attorneys.